 



Exhibit 10.1
Stratos International, Inc.
Management Retention Agreement
     This Management Retention Agreement (the “Agreement”) is entered into as of
                2006 by and between Stratos International, Inc., a Delaware
corporation (the “Company”) and                      (“Executive”). Certain
capitalized terms used in this Agreement are defined in Section 4 below.
R E C I T A L S:
     The Company considers it in the best interests of the Company and its
stockholders that its key management personnel (including Executive) be
encouraged to remain with the Company and to continue to devote their efforts to
the Company’s business. In connection with Executive’s agreement to serve as
                     of the Company, the Company has agreed to pay certain
severance amounts to Executive, to the extent set forth in, and subject to the
terms and conditions of, this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Term. This Agreement shall terminate upon the third anniversary of the
date of this Agreement; provided, that, if a Change of Control occurs on or
prior to the third anniversary of the date of this Agreement, then this
Agreement shall terminate upon the date that all obligations of the parties
hereto with respect to this Agreement have been satisfied. Notwithstanding the
foregoing, the provisions of Section 5 of this Agreement shall survive the
termination of this Agreement if Executive's employment is terminated for any
reason during the term of this Agreement.
     2. At-Will Employment. The Company and Executive acknowledge and agree that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law, and may be terminated by either party at any time, with or
without cause or notice. If Executive’s employment terminates for any reason,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans or
pursuant to other written agreements with the Company.
     3. Severance Benefits.
     (a) Right to Severance Benefits. If Executive’s employment is terminated
within two years following the occurrence of a Change of Control: (i) by the
Company other than for Cause, or (ii) by Executive for Good Reason, then
Executive shall be entitled to receive a lump-sum cash payment, payable within
ten (10) days after the termination of Executive’s employment, equal to the sum
of (x) one hundred percent (100%) of the Executive’s annual base salary as of
the date upon which employment terminates, plus (y) Executive’s target bonus for
the fiscal year in which employment terminates, times a percentage equal to the
number of days during such year prior to the employment termination date divided
by 365.
     (b) Voluntary Resignation; Termination for Cause. If (i) Executive’s
employment terminates prior to the occurrence of a Change of Control, or
(ii) Executive’s employment terminates following the occurrence of a Change of
Control for any reason other than Executive’s resignation for Good Reason or
termination by the Company other than for Cause, then Executive shall not be
entitled to receive severance or other benefits except for those, if any, as may
then be established under the Company’s then existing severance and benefits
plans or pursuant to other written agreements with the Company.
     4. Definitions. The following terms referred to in this Agreement shall
have the following meanings:
     (a) “Cause” shall mean (i) an act of personal dishonesty taken by the
Executive in connection with his responsibilities as an employee and intended to
result in personal enrichment of Executive, (ii) Executive being convicted of a
felony, (iii) a willful act by Executive which constitutes gross misconduct and
which is injurious to the Company, and (iv) the willful and continued failure by
Executive to substantially perform his duties with the Company after a demand
for substantial performance is delivered to him by the Board of Directors of the
Company which specifically identifies the basis for the Board’s belief that
Executive has not substantially performed his

-1-



--------------------------------------------------------------------------------



 



duties. For the purposes of this paragraph, no act or failure to act on
Executive’s part will be considered “willful” if Executive acted (or failed to
act) in good faith or in the reasonable belief that his act or omission was in
the best interests of the Company.

  (b)   “Change of Control” means the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of Company
securities representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or
(ii) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets; or
(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the Company’s voting securities outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least sixty percent (60%)
of the total voting power represented by the Company’s voting securities or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(iv) A change in the composition of the Board occurring within a two-year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either: (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
those directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii), or (iii) above, or in connection
with an actual or threatened proxy contest relating to the election of directors
to the Company.

  (c)   “Good Reason” shall mean the occurrence of any of the below following a
Change of Control:

(i) without Executive’s written consent, a significant reduction in the nature
or scope of Executive’s duties, authority or responsibilities, relative to
Executive’s duties, authority or responsibilities as in effect immediately prior
to such change;
(ii) a reduction in excess of 10% by the Company in Executive’s base salary as
in effect immediately prior to the Change of Control;
(iii) Executive’s relocation to a facility or a location more than sixty
(60) miles from Executive’s location prior to the Change of Control, without
Executive’s written consent; or
(iv) any act or set of facts or circumstances which would, under Illinois case
law or statutes constitute a constructive termination of Executive.
     5. Non-Solicitation. In consideration for the severance benefits Executive
is to receive herein, if any, Executive agrees that he or she will not, at any
time during the three (3) years following his termination date, directly or
indirectly solicit any individuals to leave employment with the Company’s (or
any of its subsidiaries’) for any reason or interfere in any other manner with
the employment relationships at the time existing between the Company (or any of
its subsidiaries) and its employees or prospective employees.
     6. Successors.
     (a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such

-2-



--------------------------------------------------------------------------------



 



obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any such successor to the Company’s
business and/or assets.
     (b) Executive’s Successors. The terms of this Agreement and all rights of
the Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     7. Notices.
     (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or one day following mailing via overnight courier service.
In the case of Executive, mailed notices shall be addressed to him at the home
address which he most recently communicated to the Company in writing. In the
case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.
     (b) Notice of Termination. Any termination of employment by the Company for
Cause or by Executive for Good Reason following a Change of Control shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 7(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than 30 days after the giving of such notice). The
failure by Executive to include in the notice any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.
     8. Miscellaneous Provisions.
     (a) No Duty to Mitigate. Executive shall not be required to mitigate the
value of any benefits contemplated by this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that Executive may receive from
any other source.
     (b) Amendment and Waiver. No provision of this Agreement shall be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by Executive and an authorized
officer of the Company (other than Executive). No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.
     (c) Entire Agreement. No agreements, representations or understandings,
whether oral or written and whether express or implied, which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement represents the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior arrangements and understandings regarding same.
     (d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
     (e) Headings. All section headings herein are for convenience of reference
only and are not part of this Agreement, and no construction or reference shall
be derived therefrom.
     (f) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
     (g) Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Illinois, without regard to any
applicable conflicts of law principles.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year set
forth below.

            Stratos International, Inc.
            By:   Philip A. Harris       Its: Chief Executive Officer           

-4-